ORDER
PER CURIAM.
Appellant, Earnest Southern, (“defendant”), appeals the judgment of conviction entered by the Circuit Court of Madison County after a jury found him guilty of three counts of sale of a controlled substance, section 195.211, RSMo 1994. The trial court sentenced defendant as a prior offender to three consecutive ten-year terms of imprisonment. We affirm.
In his sole point on appeal, defendant argues that the trial court erred in allowing a Missouri Highway Patrol officer to testify that he received information that defendant was involved in narcotics trafficking. We disagree.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 80.25(b).